Citation Nr: 9923875	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than August 8, 
1978, for a grant of a total rating based on individual 
unemployability by reason of service-connected disabilities 
for the purpose of death benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1943 to October 1945.  He died in March 1985.  The appellant 
is his widow, and she appealed to the Board of Veterans' 
Appeals (Board) from June and September 1992 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her claims for service 
connection for the cause of the veteran's death and an 
effective date earlier than August 8, 1978, for a grant 
of a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), for the purpose of 
death benefits under 38 U.S.C.A. § 1318.  


REMAND

The Board remanded the claims to the RO in April 1995, and 
again in August 1997, for further development of the 
evidence.  On the former occasion, it was requested, in part, 
that the appellant provide the names and addresses of private 
medical care providers from whom the veteran had received 
treatment since service.  It was also requested that she be 
asked whether she had any knowledge of the veteran's having 
filed a claim for a total rating, or increased ratings for 
his service-connected disorders at the time his employment 
terminated.  

Although the claims folder reflects that the appellant had 
been residing at an address on [redacted] in 
[redacted], FL since around 1992, the requests for 
information dated were sent to her in May 1995 at her 
(apparently) former address on [redacted]in [redacted] 
[redacted], FL.  No response was received.  In March 1997 it 
was noted that these letters had been returned by the United 
States Postal Service and that they had been remailed that 
month to an address on [redacted] in [redacted] 
[redacted], FL.  After no response was received, the case was 
returned to the Board.  

In August 1997 the Board again remanded this case, pointing 
out that while the RO had attempted to secure the necessary 
medical records through the appellant, an attempt should be 
made to secure the terminal hospital records from Plantation 
General Hospital where the veteran died in 1985.  It was 
again requested that the appellant be contacted to provide 
the names and addresses of other medical care providers so 
that their records could be reviewed.  The RO in September 
1997 sent the appellant a letter requesting that she complete 
consent forms to release the medical information from 
Plantation General Hospital and others so that VA could 
obtain the records directly.  This letter was returned as 
undeliverable.  Unfortunately, it appears that the letter was 
again sent to an incorrect address-the appellant's former 
address on [redacted]in [redacted].   

The Board further notes that there has been no contact with 
VA by the appellant since late 1992.  It is unknown whether 
this is due to the RO's failure to send correspondence to the 
correct address of record or due to other reasons.  In any 
event, assuming that her correct address of record can be 
ascertained, she should be advised that if she fails to 
provide the requested information, her claim may be deemed to 
be abandoned, pursuant to the provisions of 38 C.F.R. 
§ 3.158(a) (1998).  

While the Board regrets the necessity of again remanding this 
case, in order to afford due process of law to the appellant, 
she must be given the opportunity to provide information 
relating to the veteran's medical care, which is necessary 
for the Board to review to make a fair determination.  
Because of the delay in the adjudication of this case, 
including that which will necessarily result from this REMAND 
action, it is imperative that the RO act promptly to ensure 
that the remand directives are accomplished.  

The case is REMANDED for the following actions:

1.  The RO should undertake to determine 
the appellant's correct address of 
record.  To this end, it should try to 
contact her at her most recent address of 
record on [redacted] in 
[redacted], FL.  If that avenue fails, 
the assistance of her accredited service 
representative, and other sources, should 
be utilized.  In the event that her 
current address cannot be determined, the 
steps taken to do so should be fully 
documented and a supplemental statement 
of case prepared which addresses the 
issue of abandonment of the appellant's 
claim.  See 38 C.F.R. § 3.158(a).  

2.  In the event the appellant's current 
address is ascertained, she should again 
be requested to furnish the names and 
addresses of medical care providers who 
treated the veteran after his discharge 
from service, along with signed releases 
of information, including one prepared 
for Plantation General Hospital so that 
VA can secure these records for appellate 
review.  She should be advised also of 
the consequences of a failure to respond.

3.  Thereafter the RO should again review 
this case, taking appropriate 
adjudicative action, in light of the 
results of the requests above.  In the 
event the disposition of either issue 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
fully addresses the issue(s).  They 
should be afforded the requisite period 
within which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



